      Case 4:20-cv-00289 Document 1 Filed on 01/24/20 in TXSD Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SAOWALAK “JENNY” PIMPANIT,                   §
    Plaintiff,

V.                                           §      CIVIL ACTION NO. 4:20-cv-0289

PHUMSWARNG, INC., d/b/a THAI
GOURMET RESTAURANT, SAWONYA
TABERS, and SAENGDAOW DUBROC,
     Defendants.              §                     JURY DEMANDED


                          PLAINTIFF’S ORIGINAL COMPLAINT

                                     Summary of Lawsuit

       This lawsuit is about an employer who illegally retaliated against an employee for

standing up for herself and her co-workers regarding wage theft. Defendant Phumswarng, Inc.,

which does business under the assumed name Thai Gourmet Restaurant (“Thai Gourmet”) had a

business plan that included paying tipped servers the same sub-minimum wage hourly rate for all

hours worked, even those hours over 40 per workweek, and illegally taking some of those

employees’ tips. Thai Gourmet’s failure to pay the overtime premium required by law and

actions in improperly taking some of the servers’ tips allowed it to gain an unfair advantage over

competitors who follow the law in their employment practices. Plaintiff Saowalak “Jenny”

Pimpanit (“Jenny” or “Plaintiff”) protested the illegal wage and hour practices of Thai Gourmet,

rallied other employees to do the same, and was fired by Thai Gourmet as a result. She thus

brings this lawsuit against Thai Gourmet to recover damages resulting from her termination, as is

allowed by the Fair Labor Standards Act, 29 U.S.C. §§215 (a), 216(b) (“FLSA”).
       Case 4:20-cv-00289 Document 1 Filed on 01/24/20 in TXSD Page 2 of 6



                                    Facts Supporting Relief

                            Allegations Related to Plaintiff’s Claims

        1.       Plaintiff Saowalak “Jenny” Pimpanit worked for Thai Gourmet as a server from

March of 2017 until March of 2018, when she was fired. Jenny’s duties included, but were not

limited to, waiting on customers at their tables, taking their orders, and delivering food to

customers’ tables.

        2.       During the time she worked for Thai Gourmet, Jenny was paid a sub-minimum

hourly (“tipped”) wage, regularly worked in excess of 40 hours per week, and regularly received

tips from customers as part of her compensation.

        3.       Jenny and some of her co-workers figured out that they were not being properly

paid by Thai Gourmet. Thai Gourmet, through its employees Sawonya Tabers and Saengdaow

Dubroc, was not paying the servers for all the hours they worked, was not paying overtime

properly, and was violating the FLSA’s tip pool requirements by keeping a portion of the

servers’ tips.

        4.       Jenny complained to Thai Gourmet’s management regarding the improper

payments, and had copies made of some of the time and pay printouts that evidenced Thai

Gourmet’s illegal acts.

        5.       Jenny prepared and circulated a spreadsheet that proved that Thai Gourmet had

been stealing wages from the servers, which caused Thai Gourmet to have several meetings with

the servers to discuss these issues, and also caused Thai Gourmet to change its pay policies with

regard to the servers.

        6.       Thai Gourmet fired Jenny in March of 2018, for allegedly taking “company

property.” The “property” that was allegedly taken was the copies of time and pay printouts that




                                               2
         Case 4:20-cv-00289 Document 1 Filed on 01/24/20 in TXSD Page 3 of 6



allowed Jenny to prove Thai Gourmet’s wage theft. The reason for Jenny’s termination was a

pretext.

                            Allegations Regarding FLSA Coverage

         7.    Defendant Phumswarng, Inc. is a Texas corporation that was Jenny’s employer

and is covered by and subject to the requirements of the FLSA.

         8.    During each of the two years prior to this complaint being filed, Thai Gourmet

was an enterprise engaged in interstate commerce, purchasing materials through commerce,

transporting materials through commerce and on the interstate highways, conducting transactions

through commerce, including the use of credit cards, phones and/or cell phones, electronic mail

and the Internet.

         9.    During each of the two years prior to this complaint being filed, Thai Gourmet

regularly owned and operated businesses engaged in commerce or in the production of goods for

commerce as defined by §3(r) and 3(s) of the Act, 29 U.S.C. §203(r) and 203(s).

         10.   During each of the two years prior to this complaint being filed, Thai Gourmet

conducted sufficient business to exceed an annual gross volume of sales of at least $500,000

(exclusive of excise taxes) based upon the volume of business.

         11.   During each of the two years prior to this complaint being filed, Thai Gourmet’s

employees used goods, tools, equipment or materials that traveled in interstate commerce, that is,

goods, tools, equipment or materials that were grown, made or manufactured outside the state of

Texas.

         12.   Sawonya Tabers and Saengdaow Dubroc were Jenny’s employers under the

FLSA, as well as employees of Thai Gourmet determined terms and conditions of employment

of Jenny and the other Thai Gourmet servers. Sawonya Tabers is an officer and, upon




                                               3
      Case 4:20-cv-00289 Document 1 Filed on 01/24/20 in TXSD Page 4 of 6



information and belief, a shareholder, of Thai Gourmet. These individuals had the ability to, and

did, determine the manner in which Jenny and her co-workers were paid, and were instrumental

in Thai Gourmet’s scheme to steal servers’ tips, and in the termination of Jenny’s employment.

                             Plaintiff’s Claims & Cause of Action

                        Violation of the FLSA – Unlawful Retaliation

       13.    In protesting Thai Gourmet’s illegal actions and obtaining the evidence to prove

her allegations, Jenny engaged in conduct protected under the FLSA.

       14.    Defendant Thai Gourmet, through the actions of Defendants Sawonya Tabers and

Saengdaow Dubroc and/or other Thai Gourmet employees, retaliated against Jenny for engaging

in protected conduct by terminating her employment.

       15.    As a result of Defendants’ retaliatory actions, Jenny has suffered damages, for

which she seeks compensation in this lawsuit.

       16.    Jenny seeks actual damages in the form of loss of income due to the unlawful

termination, and liquidated damages based on those damages. Jenny was unable to find

employment for a period of time, and the employment she was able to get was for significantly

less money than she earned working at Thai Gourmet. Jenny is also entitled to recover

compensation for consequential damages, including mental anguish, that she suffered due to the

Defendants’ actions. Finally, Jenny seeks recovery of exemplary damages due to the intentional

and outrageous conduct of the Defendants in unlawfully terminating her employment.

                             Defendant, Jurisdiction, and Venue

       17.    Defendant Phumswarng, Inc. is a Texas corporation and an “employer” as defined

by the FLSA. This Defendant may be served through its registered agent, Steve Broeder, at 8866

Gulf Freeway, Suite 380, Houston, Texas 77017, or wherever he may be found.




                                                4
        Case 4:20-cv-00289 Document 1 Filed on 01/24/20 in TXSD Page 5 of 6



        18.    Defendant Sawonya Tabers is an individual who may be served with process at

her place of work, 6324 Richmond Avenue, Houston, Texas 77057, or at her home address of

24606 Piney Street, Spring, Texas 77373, or wherever she may be found.

        19.    Defendant Saengdaow Dubroc is an individual who may be served with process at

her place of work, 6324 Richmond Avenue, Houston, Texas 77057, or at her home address of

2603 Golden Creek Lane, Pearland, Texas 77584, or wherever she may be found.

        20.    This Court has federal question jurisdiction under the FLSA, and venue is proper

pursuant to 28 U.S.C. § 1391(b), as Defendants and Plaintiff transacted business within this

judicial district, and the events underlying this complaint occurred within this judicial district as

well.

                                        Demand for Jury

        21.    Plaintiff demands a trial by jury.

                                         Prayer for Relief

        WHEREFORE, Plaintiff demands:

        1.    Judgment against Defendants for loss of income and consequential damages;
        2.    An equal amount to the loss of income damages as liquidated damages;
        3.    Exemplary damages as may be awarded by the trier of fact;
        4.    All costs and attorney’s fees incurred prosecuting these claims; and
        5.    For such further relief as the Court deems just and equitable.
                                              Respectfully Submitted,
                                              THE BUENKER LAW FIRM

                                              /s/ Josef F. Buenker
                                              Josef F. Buenker
                                              TBA No. 03316860
                                              jbuenker@buenkerlaw.com
                                              2060 North Loop West, Suite 215
                                              Houston, Texas 77018
                                              713-868-3388 Telephone
                                              713-683-9940 Facsimile




                                                    5
      Case 4:20-cv-00289 Document 1 Filed on 01/24/20 in TXSD Page 6 of 6



                                    ATTORNEY-IN-CHARGE FOR PLAINTIFF
                                    SAOWALAK “JENNY” PIMPANIT




OF COUNSEL:
Vijay Pattisapu
TBA No. 24083633
S.D. Tex. No. 1829615
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile

ATTORNEY FOR PLAINTIFF




                                      6
